                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CRAIG ALAN BRANDT,                                    No. 4:18-CV-01968

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Mehalchick)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                       JANUARY 31, 2020

         Craig Alan Brandt filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Brandt’s claim for

social security disability benefits.2 On January 10, 2020, Magistrate Judge Karoline

Mehalchick issued a Report and Recommendation recommending that this Court

affirm the Commissioner’s decision and close this case.3 No timely objections were

filed to this Report and Recommendation.




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Doc. 1.
3
      Doc. 14.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 Upon review

of the record, the Court finds no clear error in Magistrate Judge Mehalchick’s

conclusion that the Commissioner’s decision is supported by substantial evidence.

Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Karoline Mehalchick’s Report and Recommendation

               (Doc. 14) is ADOPTED;

       2.      The Commissioner’s decision is AFFIRMED;

       3.      Final Judgment is entered in favor of Defendant and against Plaintiff

               pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

               and

       4.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge
4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
